i          i        i                                                                i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-07-00887-CV

                                       Marguerite Irene MILLER,
                                              Appellant

                                                    v.

                                     J.B. VEGA CORPORATION,
                                              Appellee

                        From the 73rd Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2007-CI-18785
                               Honorable Martha Tanner, Judge Presiding


PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Jusitce
                  Rebecca Simmons, Justice

Delivered and Filed: November 5, 2008

VACATED AND APPEAL DISMISSED

           The parties have filed an agreed motion to dismiss this appeal in which they ask this court

to order the trial court to vacate its judgment. We grant the motion to dismiss. The trial court’s

judgment dated November 6, 2007 is hereby vacated and this appeal is dismissed. See Young

Materials Corp. v. Smith, 4 S.W.3d 84, 84 (Tex. App.–Waco 1999, no pet.); TEX . R. APP . P. 43.2(e)

(appellate court may vacate trial court’s judgment). Costs of appeal are taxed against the party who

incurred them.

                                                         PER CURIAM